UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6363


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ORONDE S. MABRY, a/k/a Oronde’ Sylvester Mabry,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00028-REP-2)


Submitted:   July 28, 2016                  Decided:    August 2, 2016


Before MOTZ and    HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oronde S. Mabry,    Appellant Pro Se.   Richard Daniel Cooke,
Assistant United    States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Oronde S. Mabry appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.       We have reviewed the record and find no reversible

error.   See United States v. Mann, 709 F.3d 301, 304 (4th Cir.

2013) (reviewing district court’s decision under § 3582(c)(2)

for   abuse   of    discretion).      Accordingly,    we   affirm    for    the

reasons stated by the district court.             United States v. Mabry,

No. 3:07-cr-00028-REP-2 (E.D. Va. Feb. 25, 2016).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before   this     court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2